Name: Commission Regulation (EC) No 458/94 of 28 February 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 94 Official Journal of the European Communities No L 57/53 COMMISSION REGULATION (EC) No 458/94 ' of 28 February 1994 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 Q, and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 3 208 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 370, 31 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3 . 1991 , p. 108. No L 57/54 Official Journal of the European Communities 1 . 3 . 94 ANNEX I LOT A 1 . Operation No ('): 1234/93 2. Programme : 1993 3. Recipient (2) : Federation Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), dÃ ©partement approvisionnements et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel. (41 22)730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : SociÃ ©tÃ © Nationale de la Croix-Rouge haÃ ¯tienne, Place des Nations Unies (Bicentenaire), BP 1337, Port-au-Prince, HaÃ ¯ti (W I) (tel . (509)22 23 1035 ; telefax 22 23 1054 ; telex 2030001 (cabine publique)) 5. Place or country of destination Q : Haiti 6. Product to be mobilized : maize meal (product code 1103 13 10 100) 7. Characteristics and quality of the goods (') (6) : see OJ No C 114, 29. 4 . 1991 , p. 1 (under II.B ( 1 ) (d)) 8 . Total quantity : 100 tonnes (192 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) ( 10) (") : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B (2) (c) and II.B (3)) markings in French 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge haltienne, Immeuble n ° 18, Pare industriel Shodecosa, Port-au-Prince 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 4. 1994 18. Deadline for the supply : 29. 5 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 . 4  8 . 5. 1994 (c) deadline for the supply : 12. 6. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 5 . 1994 (c) deadline for the supply : 26. 6. 1994 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable 28 . 2. 1994, fixed by Commission Regulation (EC) No 175/94 (OJ No L 24, 29. 1 . 1994, p. 30) 1 . 3 . 94 Official Journal of the European Communities No L 57/55 LOTS B and C 1 . Operation Nos ('): 1198/93 (lot B) and 1194/93 (Lot C) 2. Programme : 1993 3. Recipient (2) : FÃ ©dÃ ©ration Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel. (41-22) 730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Lot B : Croissant-Rouge tunÃ ©sien, 19, rue d'Angleterre, Tunis 1000 (tel . (216-1 ) 24 06 30, 24 55 72 ; telefax 34 01 51 ; telex 14524 HILAL TN) Lot C : Croissant-Rouge marocain, Palais Mokri BP 189 Takaddoum Rabat (tel . (212-7) 65 08 98, 65 14 95 ; telefax 65 32 80 telex ALHILAL 31940 M Rabat) 5 . Place or country of destination : Tunisia (lot B) ; Morocco (lot C) 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) (6) Q (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under ILA(l)(b » 8 . Total quantity : 500 tonnes 9 . Number of lots : two (Lot B : 200 tonnes ; lot C : 300 tonnes) 10. Packaging and marking (8) ( 10) (") : see OJ No C 114, 29 . 4. 1991 , p. 1 (under 1 1 .A (2) (b) (B), IIA (2) (a) C) and ILA(3))  markings in French  supplementary markings : 'FICR' 11 . Method of mobilization : the Community market 12. Stage of supply :  lot B : free at port of landing  landed  lot C : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot B : La Goulette Lot C : Casablanca 1 6. Address of the warehouse and, if appropriate, port of landing : Lot C : entrepot Croix Rouee Skhirat F 6 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 4. 1994 18. Deadline for the supply : 8 . 5. 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15 3 . 1994 ' 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29 . 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4  8. 5, 1994 (c) deadline for the supply : 22. 5. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 5. 1994 (c) deadline for the supply : 5. 6 . 1 994 No L 57/56 Official Journal of the European Communities 1 . 3 . 94 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brux ­ elles (telex 22037 AGREC B/25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28. 2. 1994, fixed by Commission Regulation (EC) No 175/94 (OJ No L 24, 29. 1 . 1994, p. 30) 1 . 3 . 94 Official Journal of the European Communities No L 57/57 LOT D 1 . Operation No ('): 1238/93 2. Programme : 1993 3. Recipient (2) : FÃ ©dÃ ©ration Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41 22)730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : The Guyana Red Cross Society, Eve Leary, PO Box 10524, George ­ town, Guyana (tel . 651 74 ; telefax 675 82 ; telex FERNA 2226 GY 'For Guyana Red Cross*) 5. Place or country of destination 0 : Guyana 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B ( 1 ) (e)) 8 . Total quantity : 50 tonnes (86 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) ( l0) (") (l3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B (2) (f) and II.B (3)) markings in English 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Red Cross warehouse, Georgetown (Eve Leary) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 4. 1994 18 . Deadline for the supply : 29 . 5 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4 = 8 . 5. 1994 (c) deadline for the supply : 12. 6 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 5. 1994 (c) deadline for the supply : 26. 6 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1994, fixed by Commission Regulation (EC) No 175/94 (OJ No L 24, 29. 1 . 1994, p. 30) No L 57/58 Official Journal of the European Communities 1 . 3 . 94 LOT E 1 . Operation No ('): 1241 /93 2. Programme : 1993 3. Recipient (2) : Federation Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel. (41 22)730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Cruz Roja Boliviana Av. Simon Bolivar n ° 1515 Casilla n ° 741 , La Paz, Bolivia (tel . 34 09 48/32 65 68 ; 37 68 75 ; telex 3318 BOLCRUZ) 5. Place or country of destination (*) : Bolivia 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) I7) : See OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B^l ) (e)) 8 . Total quantity : 160 tonnes (275 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) ( l0) (") (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II B (2) (f) and II.B (3)) Markings in Spanish 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Arica (u) ( 17) 1 6. Address of the warehouse and, if appropriate, port of landing : Almacenes Cruz Roja Boliviana, Calle Cuba N ° 1155, La Paz 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 1  24. 4. 1 994 18 . Deadline for the supply : 19 . 6 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4  8 . 5 . 1994 (c) deadline for the supply : 3 . 7. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 5 . 1994 (c) deadline for the supply : 17 . 7. 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28. 2. 1994, fixed by Commission Regulation (EC) No 175/94 (OJ No L 24, 29 . 1 . 1994, p. 30) 1 . 3 . 94 Official Journal of the European Communities No L 57/59 LOT F 1 . Operation No ('): 1274/93 2. Programme : 1993 3. Recipient (2) : FÃ ©dÃ ©ration Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), dÃ ©partement approvisionnement et logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 (tel . (41 22) 730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Cruz Roja HondureÃ ±a, 7a Calle, entre la y 2a, Avenidas ­ Comayaguela, DC, Honduras, Centroamerica (tel. 37 45 58 ; telefax 22 88 76 ; telex 1437 CRUZ R HO) 5. Place or country of destination (*) : Honduras 6. Product to be mobilized : oat flakes 7 . Characteristics and quality of the goods (3) F) : see OJ No C 114, 29. 4. 1991 , p . 1 (under II.B ( l)(e)) 8 . Total quantity : 100 tonnes (173 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) ( l0) (u) ( 15) : se OJ No C 114, 29. 4. 1991 , p. 1 (under II.B(2)(f) and II.B (3)) markings in Spanish 11 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 4. 1994 18 . Deadline for the supply : 5 . 6 . 1994 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15 . 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4  8.5. 1994 (c) deadline for the supply : 19 . 6 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 5. 1 994 (c) deadline for the supply : 3 . 7. 1 994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1994, fixed by. Commission Regulation (EC) No 175/94 (OJ No L 24, 29 . 1 . 1994, p. 30) No L 57/60 Official Journal of the European Communities 1 . 3 . 94 LOT G 1 . Operation No (') : 1278/93 2. Programme : 1993 3. Recipient (2) : Ecuador 4. Representative of the recipient : Ambassade de l'Ã quateur, ChaussÃ ©e de Charleroi 70, B-1060 Bruxelles (tel. 537 91 30 ; telex 632 92 B) ; in Ecuador : SENAPS, Avenue America 1805 y la Gasca, AP. 1701 , Quito (telex 2427 ; tel . 52 45 68/55 34 67 ; telefax 50 14 29) 5. Place or country of destination Q : Ecuador 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (1 ) (e)) 8 . Total quantity : 430 tonnes (741 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (8) (,0) (,3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B (2) (f) or II.B(2)(g) and II.B (3)) sacks : 25 kg markings in Spanish ; supplementary markings : 'Distribution gratuita' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Guayaquil 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 4. 1994 18. Deadline for the supply : 22. 5. 1994 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4  8. 5. 1994 (c) deadline for the supply : 5. 6. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 5. 1994 (c) deadline for the supply : 19 . 6. 1994 22. Amount of die tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28. 2. 1994, fixed by Commission Regulation (EC) No 175/94 (OJ No L ' 24, 29. 1 . 1994, p. 30) No L 57/611 . 3 . 94 Official Journal of the European Communities LOTS H and I 1 . Operation Nos (') : see Annex II 2. Programme : 1993 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of die recipient (14) : see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) (6) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B (1 ) (e)) 8 . Total quantity : 720 tonnes (1 241 tonnes of cereals) 9 . Number of lots : two (see Annex II) 10 . Packaging and marking (8) ( l0) (13) ( l6) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (2) (f) and II.B (3)) Markings in Spanish (lots 13 and 14) ; French (lots H2, II and 12) and English (lots Hi and H3) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 11 . 4  1 . 5. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29 . 3 . 1994 (b) period for making the goods available at the port of shipment : 25. 4  15. 5. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment : 9 to 29. 5 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 2. 1994, fixed by Commission Regulation (EC) No 175/94 (OJ No L 24, 29. 1 . 1994, p. 30) No L 57/62 Official Journal of the European Communities 1 . 3 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 (lot G : Jose Luis Benito Prior, Torre B, Piso 1 1 , Santafe de Bogota (Colombia)) (telefax (571 ) 218 30 20). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  fumigation certificate (lots B and C). O Documents must be legalized by the diplomatic representation in the country of origin of the goods (Lots A, B, E, F, I 3 and I 4). (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (') The documents must be sent to the beneficiary's representative immediately after loading. (10) Notwithstanding OJ No C 1 14, points IIA (3) (c) and II.B (3) (c) are replaced by the following : 'the words "European Community*'. (") Lots A, C, D and E : the bags must be placed in 20-foot containers . The free holding period for contai ­ ners must be at least 15 days. (u) The transport beyond the port of landing must be done by road. (13) See amendment to OJ No C 114 published in OJ No C 272, 21 . 10 . 1992, p. 6. ( 14) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 Rotterdam. ( 15) The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the the following features :  four-way entry, non reversible, with wings,  a top deck consisting of a mimumum of seven planks (*),  a bottom deck consisting of three planks (*),  three bearers (*),  nine dowels : 100 x 170 x 78 mm minimum. (") width : 1 00 mm ; thickness : 22 mm. The palletized bags shall be covered by a shrink film of a thickness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. The bags are further protected by board or wood placed between the bags and the straps. H Shipment to take place in 20-foot (Lot H2 : 40-foot) containers, condition FCL-FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . 1 . 3 . 94 Official Journal of the European Communities No L 57/63 The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, the number of which is to be provided to the beneficiary's forwarder. (17) The proof of payment of expenses 'planilla de gastos' arising at the port of Arica must be submitted with the payment application. Office for the paymernt of the 'planilla de gastos' : AADAA (AdministraciÃ ³n Autonoma de Almacenes Aduaneros), Casilla 5259 (telefax (02) 39 20 62 ; tel . 35 99 21 up to 31 ), La Paz, Bolivia ; AADAA (AdministraciÃ ³n AutÃ ³noma de Almacenes Aduaneros), Casilla 1437 (telex 221043 ; tel . 25 27 80 of 25 29 81 ), Arica, Chile. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares H 540 H 1 : 84 1435/93 Ethiopia H 2 : 444 1436/93 Haiti H 3 : 12 1437/93 Tanzania I 180 I 1 : 12 1480/93 Madagascar I 2 : 48 1481 /93 Madagascar I 3 : 72 1482/93 PerÃ º I 4 : 48 1483/93 PerÃ º